FILED
                           NOT FOR PUBLICATION
                                                                            AUG 20 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


THEODORE W. SIMPSON III,                         No.   17-55502

              Plaintiff-Appellant,               D.C. No.
                                                 2:15-cv-09997-ODW-AS
 v.

COMPUTER SCIENCES                                MEMORANDUM*
CORPORATION, a Nevada corporation,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Otis D. Wright II, District Judge, Presiding

                           Submitted August 10, 2018**
                              Pasadena, California

Before: CLIFTON and CHRISTEN, Circuit Judges, and RUFE,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Cynthia M. Rufe, United States District Judge for the
Eastern District of Pennsylvania, sitting by designation.
      Theodore Simpson appeals the district court’s order granting summary

judgment to Computer Sciences Corporation (“CSC”). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Simpson brought claims under the Fair Employment and Housing Act

(“FEHA”) alleging that he was dismissed from his job as a computer technician

because he was diagnosed with prostate cancer. However, there is no dispute that

Simpson was laid off as part of a large-scale Reduction in Force (or “RIF”) and

CSC provided evidence showing that Simpson was identified as a candidate to be

laid off well before his cancer diagnosis. CSC also provided evidence that

Simpson was selected for the RIF as a result of a series of poor performance

reviews, including evidence that, in some respects, Simpson was one of the worst-

rated and least productive technicians in his facility.

      We therefore affirm the district court’s order granting summary judgment to

CSC. The district court properly concluded that Simpson could not show that CSC

dismissed him because of his cancer diagnosis and Simpson thus failed to establish

a prima facie case of discrimination. In addition, Simpson’s poor performance

reviews provided a legitimate, non-discriminatory basis for his dismissal which

Simpson failed to rebut with evidence of pretext. Finally, Simpson’s claims that

CSC failed to accommodate his disability and failed to engage in an interactive


                                            2
process were also properly dismissed. Because CSC laid Simpson off for a

legitimate, non-discriminatory, and non-pretextual reason, it had no obligation to

accommodate Simpson’s condition or undertake an interactive process to identify a

potential accommodation. Accordingly, we affirm the judgment of the district

court.

         The parties shall bear their own costs for this appeal.

         AFFIRMED.




                                             3